DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
the following argument (see pg. 19, ¶ 2 of the Remarks filed 09/20/2021) is deemed to be persuasive:
“Applicant respectfully urges that the Examiner's contention that one having ordinary skill in the art would have been motivated to combine the teachings of the Kershaw patent and the Johnson, et al. patent because doing so would eliminate the "need to replace a pulley" to change the rotational speed of the rotary disc 47 is conclusory, lacks substantial evidence support and appears to be based on impermissible hindsight in view of Applicant's own invention.”
For at least the reasons set forth above, the prior art as exemplified by Kershaw (US 3,572,594 A), Smith (US 4,235,382 A), and Johnson et al. (US 4,340,377 A), fails to anticipate or render obvious in combination the following limitation of claim 42:
“c) moving said first belt or said second belt along said first, second, or third pulley, from an active belt contacting region to a free belt contacting region, said free belt contacting region having a different diameter than said active belt contacting region.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JARED O BROWN/Examiner, Art Unit 3725  

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725